 Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 1 of 13 PageID 1




                         UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF FLORIDA- FORT MYERS DIVISION

------------------------------------------------------------------------x
 Yailien Blanco,

                            Plaintiff,


                                                                            Case No.: 2:21-cv-373


          -against-                                                         Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Comenity Capital Bank,

                            Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Yailien Blanco (“Plaintiff”), by and through her attorneys, and as for her

Complaint against Defendant Experian Information Solutions, Inc., (“Experian”) and Defendant

Comenity Capital Bank (“Comenity Bank”), respectfully sets forth, complains, and alleges, upon

information and belief, the following:

                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.

    2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts and transactions occurred here, Plaintiff resides here, and the Defendant transacts

        business here.

    3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

        U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 2 of 13 PageID 2




                                           PARTIES

  4. Plaintiff is a resident of the State of Florida, County of Lee.

  5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  6. Defendant Experian Information Solutions, Inc., is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

     in this judicial district. Defendant Experian is an Ohio corporation registered to do

     business in the State of Florida, and may be served with process upon the CT Corporation

     System, its registered agent for service of process at 1200 S. Pine Island Rd, Plantation,

     Florida 33324.


  7. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681(d) to third parties.

  8. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  9. Defendant Comenity Capital Bank is a person who furnished information to consumer

     reporting agencies under 15 U.S.C. § 1681s-2 with an address for service at 12921 South

     Vista Station Blvd, Ste 400, Draper, UT, 84020,

                                FACTUAL ALLEGATIONS

  10. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 3 of 13 PageID 3




                            Comenity Bank Dispute and Violation

  11. On information and belief, on a date better known to Defendant Experian, Experian

     prepared and issued credit reports concerning the Plaintiff that included inaccurate and

     materially misleading information relating to her Comenity Bank account for the Bealls

     store (Account # 58563734xxxx).

  12. The inaccurate information furnished by Defendant Comenity Bank and published by

     Experian is inaccurate since the account contains an incorrect payment status.

  13. The tradeline currently reflects a $0 balance.

  14. Despite this Comenity Bank continues reporting a current pay status of “180 days past

     due.”

  15. The pay status is of significance. Listing a debt with a $0 balance owed as “180 days past

     due” is nonsensical. If no balance is owed, the consumer cannot be late paying that

     balance. By continuing to report the account in this fashion, lenders believe the consumer

     is currently late negatively reflecting on the consumers credit worthiness by impacting

     the credit score negatively.

  16. Experian has been reporting this inaccurate information through the issuance of false and

     inaccurate credit information and consumer reports that it has disseminated to various

     persons and credit grantors, both known and unknown.

  17. Plaintiff notified Experian that she disputed the accuracy of the information Experian was

     reporting on or around June 30, 2020.

  18. It is believed and therefore averred that Defendant Experian notified Defendant Comenity

     Bank of the Plaintiff’s dispute.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 4 of 13 PageID 4




  19. Upon receipt of the dispute of the account from Experian, Comenity Bank failed to

     timely conduct a reasonable investigation and continued to report false and inaccurate

     adverse information on the consumer report of the Plaintiff with respect to the disputed

     account.

  20. Had Comenity Bank done a proper investigation it would have been revealed to

     Comenity Bank that the payment status was being inaccurately reported.

  21. Despite the dispute by the Plaintiff that the information on her consumer report was

     inaccurate with respect to the disputed account, Experian did not timely evaluate or

     consider any of the information, claims, or evidence of the Plaintiff and did no timely

     make an attempt to substantially reasonably verify that the derogatory information

     concerning the disputed account was inaccurate.

  22. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

     investigation since it failed to delete or correct the disputed tradeline within 30 days of

     receiving Plaintiff’s dispute letter.

  23. Had Experian done a reasonable investigation of the Plaintiff’s dispute, it would have

     been revealed to Experian that the payment status was improperly listed.

  24. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

     inaccurate information to other third parties, persons, entities and credit grantors.

  25. As of the date of the filing of this Complaint, Defendant Comenity Bank continues to

     furnish credit data which is inaccurate and materially misleading, and Experian’s

     reporting of the above referenced tradeline continues to be inaccurate and materially

     misleading.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 5 of 13 PageID 5




  26. As a result of Defendants’ failure to comply with the FCRA, the Plaintiff suffered

     damage by loss of credit, loss of ability to purchase and benefit from credit, a chilling

     effect on applications for future credit, and the mental and emotional pain, anguish,

     humiliation and embarrassment of credit denial.

                                  FIRST CAUSE OF ACTION

                        (Willful Violation of the FCRA as to Experian)

  27. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully

     stated herein with the same force and effect as if the same were set forth at length herein.

  28. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.

  29. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit report

     and credit files that Experian maintained concerning the Plaintiff.

  30. Experian has willfully and recklessly failed to comply with the Act. The failure of

     Experian to comply with the Act include but are not necessarily limited to the following:


             a) The failure to follow reasonable procedures to assure the maximum possible

                 accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                 after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                 Defendant Experian had notice was inaccurate;
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 6 of 13 PageID 6




             e) The continual placement of inaccurate information into the credit report of the

                 Plaintiff after being advised by the Plaintiff that the information was

                 inaccurate;

             f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                 of the information;

             g) The failure to promptly delete information that was found to be inaccurate, or

                 could not be verified, or that the source of information had advised Experian

                 to delete; and

             h) The failure to take adequate steps to verify information Experian had reason to

                 believe was inaccurate before including it in the credit report of the consumer.


  31. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

     by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

     emotion pain, anguish, humiliation and embarrassment of credit denial.

  32. The conduct, action and inaction of Experian was willful rendering Experian liable for

     actual, statutory and punitive damages in an amount to be determined by a Judge and/or

     Jury pursuant to 15 U.S.C. § 1681n.

  33. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

     an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

  WHEREFORE, Plaintiff, Yailien Blanco, an individual, demands judgement in her favor

  against Defendant Experian, for damages together with attorney’s fees and court costs

  pursuant to 15 U.S.C. § 1681n.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 7 of 13 PageID 7




                                SECOND CAUSE OF ACTION

                       (Negligent Violation of the FCRA as to Experian)

  34. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully

     stated herein with the same force and effect as if the same were set forth at length herein.

  35. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.

  36. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

     the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

     conducting reinvestigation and by failing to maintain reasonable procedures with which

     to verify the disputed information in the credit file of the Plaintiff.

  37. Experian has negligently failed to comply with the Act. The failure of Experian to

     comply with the Act include but are not necessarily limited to the following:


         a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the Plaintiff after

             a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which Defendant

             Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 8 of 13 PageID 8




         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Experian to

             delete; and

         h) The failure to take adequate steps to verify information Experian had reason to

             believe was inaccurate before including it in the credit report of the consumer.


  38. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

     by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

     emotional pain, anguish, humiliation and embarrassment of credit denial.

  39. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

     damages under 15 U.S.C. § 1681o.

  40. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

     an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

  WHEREFORE, Plaintiff, Yailien Blanco, an individual, demands judgement in her favor

  against Defendant Experian, for damages together with attorney’s fees and court costs

  pursuant to 15 U.S.C. § 1681o.

                                 THIRD CAUSE OF ACTION

              (Willful Violation of the FCRA as to Defendant Comenity Bank)

  41. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully

     stated herein with the same force and effect as if the same were set forth at length herein.

  42. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 9 of 13 PageID 9




  43. Pursuant to the Act, all persons who furnished information to reporting agencies must

     participate in re-investigations conducted by the agencies when consumers dispute the

     accuracy and completeness of information contained in a consumer credit report.

  44. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

     agency when the agency receives a notice of dispute from a consumer such as the

     Plaintiff. The furnisher must then conduct a timely investigation of the disputed

     information and review all relevant information provided by the agency.

  45. The results of the investigation must be reported to the agency and, if the investigation

     reveals that the original information is incomplete or inaccurate, the information from a

     furnisher such as the above listed must report the results to other agencies which were

     supplied such information.

  46. The Defendant Comenity Bank violated 15 U.S.C. § 1681s-2 by the publishing of the

     Account Liability Representation; by failing to fully and improperly investigate the

     dispute of the Plaintiff with respect to the Account Liability Representation; by failing to

     review all relevant information regarding same by failing to correctly report results of an

     accurate investigation to the credit reporting agencies.

  47. Specifically, Defendant Comenity Bank continued to report this account of the Plaintiff’s

     credit report after being notified of her dispute regarding the inaccurate and materially

     misleading payment status information.

  48. As a result of the conduct, action and inaction of Defendant Comenity Bank, the Plaintiff

     suffered damage for the loss of credit, loss of the ability to purchase and benefit from

     credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

     credit denials.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 10 of 13 PageID 10




   49. The conduct, action and inaction of Defendant Comenity Bank was willful, rendering

      Defendant Comenity Bank liable for actual, statutory and punitive damages in an amount

      to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   50. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

      Comenity Bank in an amount to be determined by the Court pursuant to 15 U.S.C. §

      1681n.

   WHEREFORE, Plaintiff, Yailien Blanco, an individual, demands judgement in her favor

   against Defendant Comenity Bank for damages together with attorney’s fees and court costs

   pursuant to 15 U.S.C. § 1681n.

                                 FOURTH CAUSE OF ACTION

               (Negligent Violation of the FCRA as to Defendant Comenity Bank)

   51. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully

      stated herein with the same force and effect as if the same were set forth at length herein.

   52. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.

   53. Pursuant to the Act, all persons who furnished information to reporting agencies must

      participate in reinvestigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   54. Pursuant the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 11 of 13 PageID 11




   55. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above-named Defendant must report the results to other agencies

      which were supplied such information.

   56. Defendant Comenity Bank is liable to the Plaintiff for failing to comply with the

      requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   57. After receiving the Dispute Notice from Experian, Defendant Comenity Bank negligently

      failed to conduct its reinvestigation in good faith.

   58. A reasonable investigation would require a furnisher such as Defendant Comenity Bank

      to consider and evaluate a specific dispute by the consumer, along with all other facts,

      evidence and materials provided by the agency to the furnisher.

   59. Had Comenity Bank done a reasonable investigation, Comenity Bank would have seen

      that the payment status was improperly listed and updated it to reflect the proper status.

   60. The conduct, action and inaction of Defendant Comenity Bank was negligent, entitling

      the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   61. As a result of the conduct, action and inaction of Defendant Comenity Bank, the Plaintiff

      suffered damages for loss of credit, loss of ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment of credit

      denials.

   62. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

      Comenity Bank, in an amount to be determined by the Court pursuant to 15 U.S.C. §

      1681n and 1681o.
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 12 of 13 PageID 12




   WHEREFORE, Plaintiff, Yailien Blanco, an individual, demands judgement in her favor

   against Defendant Experian for damages together with attorney’s fees and court costs

   pursuant to 15 U.S.C. § 1681o.

                                DEMAND FOR TRIAL BY JURY

   63. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

      this complaint to which Plaintiff is or may be entitled to a jury trial.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: May 7, 2021
                                                             Respectfully Submitted,
                                                             ZEIG LAW FIRM, LLC
                                                             /s/ Justin Zeig
                                                             Justin Zeig, Esq.
                                                             3475 Sheridan Street, Ste 310
                                                             Hollywood, FL 33021
                                                             Phone: (754) 217-3084
                                                             Fax: (954) 272-7807
                                                             Justin@zeiglawfirm.com
Case 2:21-cv-00373-JLB-MRM Document 1 Filed 05/07/21 Page 13 of 13 PageID 13
